Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the amendment 9/7/2022.  Claim 15 is cancelled; and claims 1-14 and 16-20 are currently pending in the application.


Election/Restrictions

Applicant's election with traverse of group I, drawn to claims 1-14 and 17-20, in the reply filed on 9/7/2022 is acknowledged.  
The traversal is on the ground(s) that
Restriction is only proper if claims of the restricted group are independent or patentably distinct and there would be serious burden placed on the Examiner if restriction is not required. Burden is on the Examiner to provide reasons and/or examples to support any conclusion in regard to patentable distinction.
Examiner has the burden of explaining why each group lacks unity with each other group specifically describing special technical feature in each group (MPEP 1803.03(d)).  Examiner has misinterpreted the phrase “contribution which each of the invention, considered as a whole makes over the prior art” as relating to patentable claims.  Applicant has not had a chance to respond to any rejection and/or amend their claims.  It is thus incorrect to interpret the above statement as relating to patentability which denies Applicant the due process.
37 C.F.R. § 1.475(b) states that an international application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combination of categories i.e. product and process specifically adapted for the manufacture of said product.  Office has not considered relationship of groups I and II.  Claim 16 depends from claim 1 in this application.  The burden necessary according to MPEP § 1809.03(d) to sustain the conclusion that groups lack unity of invention has not been met.
This is not found persuasive because
MPEP § 803 deals with restriction in applications filed under 35 U.S.C. 111, while the present application is a national stage entry under 371 PCT.  Therefore, MPEP § 803 is not applicable in the current instance.
Lack of unity is established in paragraph 6, of office action mailed 7/13/2022, and incorporated here by reference.  Office has not made any statement that lack of unity is related to patentability.  There is no requirement that applicant has to amend the claims and/or respond to rejection in response to a restriction as in present instance. 
It is the Office’s position that dependence on independent claim 1 does not mean that it is specifically adapted for preparing the product of group I.  A group of invention is considered linked to form a single general inventive concept where there is a technical relationship among the inventions that involves at least one common or corresponding special technical feature, see MPEP § 1809.03(d).  In the current instance, lack of unity is established in paragraph 6, of office action mailed 7/13/2022, and incorporated here by reference.
The requirement is still deemed proper and is therefore made FINAL.

Claim 16 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 9/7/2022.

Claim Objections

Claims 9 and 11 are objected to because of the following informalities:
Claim 9 recites several polycarboxylic organic acids in the form of Markush listing which contains different sub-groups.  For clarity, applicant is advised to use a different punctuation marks to distinguish Markush elements from the sub-groups.  For e.g. dicarboxylic acids including oxalic acid, malonic acid … phthalic acid and its derivatives that contain at least one boron or chlorine atom;” (lines 2-7) is one sub-group.  Additionally, proper Markush grouping is listed as “selected from the group consisting of A, B, C and D”.  Alternatively, it can be listed as “selected from A, B, C or D”.  See MPEP 2173.05(h).
Claim 11 recites “unsaturated carboxylic acid is (meth)acrylic acid, crotonic acid …vinyl ester”.  Proper Markush grouping is listed as “selected from the group consisting of A, B, C and D”.  Alternatively, it can be listed as “selected from A, B, C or D”.  See MPEP 2173.05(h).
Appropriate correction and/or clarification are required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the nonvolatile residue" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the hydrogenated products" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 6-14, 17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jaffrennon (US 2011/0210280 A1) in view of Hjelmgaard et al (US 2016/0177057 A1).
Regarding claim 1, Jaffrennon discloses a method comprising applying sizing composition to mineral fibers (paragraph 0068) which reads on applying binding composition to mineral fibers in present claim 1.  It is subsequently treated at a temperature which makes possible crosslinking of the size and formation of an infusible binder (i.e. reads on the thermal curing of the nonvolatile residue of the composition in present claim 1).  The crosslinking takes place at a temperature greater than or equal to 1100C (paragraph 0069).  Sizing compositions to be projected onto the mineral wool is generally provided in the form of an aqueous solution (paragraph 0007) (i.e. reads on the aqueous binder composition in present claim 1) and has a solids content of 40% (foot notes of Table 1).  It is the Office’s position that evaporation of solvent (i.e. water) of the aqueous binding composition is implicit in the thermal curing at temperature above the boiling point of water (i.e. 1000C).  See example 1 (Table 1), wherein the sizing composition comprises hydrogenated sugar, citric acid (i.e. reads on the polyfunctional crosslinking agent in present claim 1) and sodium hypophosphite (i.e. a catalyst, see paragraph 0055).  It is noted that the composition is free of reducing sugars.
Jaffrennon fails to disclose a composition comprising hypophosphorus acid.
However, Hjelmgaard et al in the same filed of endeavor teach an aqueous binder composition for mineral fiber which comprises one or more carbohydrates (abstract).  By including hypophosphorus acid in the binder composition, the temperature of curing onset and curing endset can be strongly reduced (paragraphs 0096 and 0107).  Therefore, in light of the teachings in Hjelmgaard et al, it would have been obvious to one skilled in art prior to the filing of present application, to include hypophosphorus acid, of Hjelmgaard et al, in the sizing composition, of Jaffrennon, for above mentioned advantages.
Regarding claims 2, 3 and 4, examples of hydrogenated sugars, in Jaffrennon, include erythritol, xylitol, sorbitol (i.e. read on the hydrogenation product of monosaccharides in present claim 2 and hydrogenated sugars in present claim 3), and maltitol (paragraph 0037) which reads on maltitol in present claim 4.
Regarding claims 6, 7, 8, 9, and 20, see example 1 (Table 1), of Jaffrennon, wherein the composition comprises citric acid (i.e. reads on polyfunctional crosslinking agent is a polycarboxylic organic acid in present claim 6, polycarboxylic organic acid comprises at least two carboxylic functional groups in present claim 7, branched and saturated polycarboxylic organic acid in present claim 8 and tricarboxylic acid in present claim 9, citric acid in present claim 20).
Regarding claim 10 and 11, Jaffrennon teaches that examples of polymeric organic polycarboxylic acids include homopolymers of unsaturated carboxylic acids (i.e. reads on present claim 10) such as (meth)acrylic acid, crotonic acid (paragraph 0045) which reads on present claim 11.
Regarding claim 12, see example 1 (Table 1) of Jeffrennon, wherein the compositions comprises 58% based on the weight of mixture of hydrogenated sugar and polyfunctional crosslinking agent (i.e. citric acid).
Regarding claim 13, see example 1 (Table 1) of Jeffrennon, wherein the catalyst (sodium hypophoshite) is present in amounts of 5 parts by weight based on 100 parts by weight of the hydrogenated sugar and polyfunctional crosslinking agent.  The hypophosphorous acid is present in amounts of 1 to 5% by weight based on the carbohydrates (paragraph 0105 of Hjelmgaard et al).
Regarding claim 14, see example 2 and example 3 (Table 1), of Jeffrennon, wherein the composition comprises 10 parts by weight of glycerol, and 1 part by weight of silicone, respectively.  Additionally, silane and oil may be present in amounts of 0 part by weight.
Regarding claim 17, examples of mineral fibers, in Jeffrennon, include glass wool (paragraph 0071).
Regarding claim 19, see example 1, of Jeffrennon, wherein the hydrogenated sugar is present in amounts of 58% by weight based on the mixture of hydrogenated sugar and polyfunctional crosslinking agent (i.e. citric acid).


Claims 5 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Jaffrennon (US 2011/0210280 A1) in view of Hjelmgaard et al (US 2016/0177057 A1) and Brehmer et al (EP 2 093 266 A1).
The discussion with respect to Jaffrennon and Hjelmgaard et al in paragraph 12 above is incorporated here by reference.  Additionally, the sizing composition in Jaffrennon comprises hydrogenated sugar, citric acid (polyfunctional crosslinking agent) and catalyst (sodium hypophosphite) and has a solids content of 40% (i.e. reads on hydrogenated sugar, polyfunctional crosslinking agent, and catalyst making at least 70% and 80% of the solids of the binding composition in present claims 5 and 18, respectively).
Jaffrennon and Hjelmgaard et al differ with respect to the solids content.
However, Brehmer et al in the same field of endeavor teach an aqueous binder composition comprising a reaction product of polyhydroxy compound and polycarboxylic acid (abstract).  The aqueous binder composition may be applied to mineral fibers by conventional techniques that include spraying (paragraph 0091).  The aqueous binder composition preferably has a solids content of 1 to 20 wt% in order to achieve adequate application properties, and in particular spraying properties, the viscosity of the binder composition may be adjusted (paragraph 0089).  Therefore, in light of the teachings in Brehmer et al in the same field of endeavor, it would have been obvious to one skilled in art prior to the filing of present application, to adjust the solids content of aqueous binder composition, of Jaffrennon in view Hjelmgaard et al, in overlapping ranges, for above mentioned advantages.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARUNA P REDDY whose telephone number is (571)272-6566. The examiner can normally be reached 8:30 AM to 5:00 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARUNA P REDDY/Primary Examiner, Art Unit 1764